—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered March 3, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to three concurrent terms of 5 to 10 years and a concurrent term of 1 year, unanimously affirmed.
Defendant was not deprived of his right to confront and cross-examine witnesses against him when the court refused to compel the undercover officer to disclose the specific place on his body where he had secreted a radio transmitter at the time he purchased narcotics from defendant (People v [Jorge] Santi*287ago, 232 AD2d 665, lv denied 89 NY2d 929). Defendant had ample opportunity to cross-examine the arresting officer on what he did or did not hear of the radio transmission, and the record does not establish that knowledge of the precise location of the transmitter was necessary to resolve this issue (see, People v Elfe, 276 AD2d 381; see also, Roviaro v United States, 353 US 53). It should be noted that the court gave a strong negative inference charge based on the failure to reveal the location of the transmitter on the person of the undercover officer. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.